Exhibit 10.5

[Form of Equity Award Letter for Directors] 

AMBAC FINANCIAL GROUP, INC.

RESTRICTED STOCK UNIT AND STOCK OPTION AGREEMENT

[Insert name] (the “Participant”) has been granted a Full Value Award under the
Ambac Financial Group, Inc. Incentive Compensation Plan (the “Plan”) in the form
of restricted stock units and an Award in the form of a non-qualified stock
option (collectively, the “Awards”). The Award shall be effective as of [insert
date] (the “Grant Date”). The Award shall be subject to the following terms and
conditions (sometimes referred to as this “Agreement”).

1. Defined Terms. Capitalized terms used in this Agreement which are not
otherwise defined herein shall have the meaning specified in the Plan.

2. Grant of Restricted Stock Units. Subject to the terms of this Agreement and
the Plan, effective as of the Grant Date the Participant is hereby granted
[             ] restricted stock units (the “Restricted Stock Units”). This
Award contains the right to dividend equivalent units as described in Section 4
(“Dividend Equivalent Units”). Each Restricted Stock Unit shall become vested as
described in Section 5 and each vested Restricted Stock Unit shall be settled in
accordance with Section 6.

3. Stock Options. Subject to the terms of this Agreement and the Plan, effective
as of the Grant Date the Participant is hereby granted a non-qualified stock
option to purchase [             ] shares of Common Stock (the “Option”) at an
exercise price per share of $[            ]. The Option does not contain the
right to Dividend Equivalent Units, but is subject to adjustment in accordance
with the terms of Section 10 of the Plan. The Option shall become vested and
exercisable as described in Sections 5 and 7, respectively. The Option shall
have a seven year term.

4. Dividend Equivalent Units. The Participant shall be entitled to Dividend
Equivalent Units in accordance with the following:

 

  (a) Cash Dividend. If a dividend with respect to shares of Common Stock is
payable in cash, then, as of the applicable dividend payment date, the
Participant shall be credited with that number of Dividend Equivalent Units
equal to (i) the cash dividend payable with respect to a share of Common Stock,
multiplied by (ii) the number of Restricted Stock Units outstanding (i.e., the
number of Restricted Stock Units granted hereunder less the number of such
Restricted Stock Units that have settled in accordance with Section 6 below) on
the applicable dividend record date, divided by (iii) the Fair Market Value of a
share of Common Stock on the dividend payment date.

 

  (b) Stock Dividend. If a dividend with respect to shares of Common Stock is
payable in shares of Common Stock, then, as of the dividend payment date, the
Participant shall be credited with that number of Dividend Equivalent Units
equal to (i) the number of shares Common Stock distributed in the dividend with
respect to a share of Common Stock, multiplied by (ii) the number of Restricted
Stock Units outstanding on the applicable dividend record date.



--------------------------------------------------------------------------------

Dividend Equivalent Units shall be subject to the same vesting provisions as the
Restricted Stock Units to which they relate and shall be settled in accordance
with Section 6. No Dividend Equivalent Units shall be credited with respect to
previously credited Dividend Equivalent Units.

5. Vesting and Forfeiture of Awards. All Restricted Stock Units, Dividend
Equivalent Units and the Option shall be unvested unless and until they become
vested and nonforfeitable in accordance with this Section 5.

 

  (a) Service Vesting. Subject to the Participant’s continuing service on the
Board of Directors, and the terms and conditions of this Agreement and the Plan,
all of the Restricted Stock Units and associated Dividend Equivalent Units and
the Option awarded hereunder shall vest, and in the case of the Option shall
become exercisable, on April 30, 2014

 

  (b) Accelerated Vesting. All Awards and associated Dividend Equivalent Units
shall vest and the Option shall become fully exercisable upon (i) a Change in
Control (as defined below), (ii) if Participant is determined to be disabled or
in the event of the death of Participant or (ii) in the event of the
Participant’s involuntary removal other than for cause from the Board of
Directors; provided that no Award shall vest by virtue of the Participant’s
removal from the Board of Directors pursuant to a vote of Ambac’s stockholders
at Ambac’s regularly scheduled annual meeting of stockholders. For purposes of
this Agreement, “Change in Control” shall mean a change in the ownership or
effective control of Ambac, or a change in the ownership of a substantially all
of the assets of Ambac within the meaning of Regs. Section 1.409A-3(i)(5) under
Section 409A of the Code.

 

  (c) Removal Upon Regular Stockholder Vote/Voluntary Resignation. All unvested
Awards under this Agreement shall immediately terminate and shall be forfeited
and the Participant shall have no further rights with respect to such Awards and
associated Dividend Equivalent Units upon the removal of the Participant from
the Board of Directors pursuant to a vote of Ambac’s stockholders at Ambac’s
regularly scheduled annual meeting of stockholders. If Participant’s service on
the Board of Directors terminates by reason of voluntary resignation by
Participant, then the Awards and associated Dividend Equivalent Units under this
Agreement shall vest as of the date of such termination equal to (x) the number
of then outstanding Awards subject to this Agreement multiplied by (y) a
fraction, the numerator of which shall be the number of calendar days which have
lapsed since the Grant Date and the denominator of which shall be the number of
calendar days from the Grant Date until the one-year anniversary of the Grant
Date.

 

  (d)

Removal For Cause. All Awards and associated Dividend Equivalent Units under
this Agreement, whether or not vested, shall immediately terminate and shall be
forfeited and the Participant shall have no further rights with respect to such

 

2



--------------------------------------------------------------------------------

  Awards upon the removal of the Participant from the Board of Directors for
cause, which results in economic harm to the Company, as determined in good
faith by the Board of Directors in accordance with applicable law and the
Company’s by-laws and articles of incorporation.

6. Settlement. Subject to the terms and conditions of this Agreement, Restricted
Stock Units and associated Dividend Equivalent Units that have become vested in
accordance with Section 5 shall be settled on the earlier of (i) Participant’s
Termination Date or (ii) a Change in Control. Settlement of the vested
Restricted Stock Units and associated Dividend Equivalent Units shall be made in
the form of shares of Common Stock with one share of Common Stock being issued
in settlement of each Restricted Stock Unit and associated Dividend Equivalent
Unit (any fractional share being rounded up to the next whole unit). Upon the
settlement of any vested Restricted Stock Units and Dividend Equivalent Units,
such Restricted Stock Units and Dividend Equivalent Units shall be cancelled.

7. Option Exercise. To the extent vested and exercisable, the Option may be
exercised in whole or in part upon written notice of exercise to Ambac and
payment of the exercise price as reasonably specified by Ambac; provided that
the Participant may satisfy the exercise price due upon exercise by reducing the
number of shares of Common Stock deliverable upon exercise of the Option in
amount sufficient to satisfy the exercise price based on the Fair Market Value
of the shares of Common Stock on the date of exercise. Unless terminated
pursuant to Section 5(d) above and subject to the terms of the Plan, the vested
portion of an Option shall remain exercisable for ninety calendar days after the
Participant’s Termination Date. Upon exercise the Option shall immediately
terminate and the Participant shall have no further rights with respect to the
Option.

8. Taxes. It is expressly understood and agreed that during the term of this
Agreement the Participant’s relationship to the Company will be that of an
independent contractor and that the Services to be rendered hereunder shall not
for any purpose whatsoever or in any way or manner create any employer-employee
relationship. The compensation provided by the Company to the Participant, under
this Agreement and otherwise, is not intended to constitute “wages” for purposes
of federal, state, or local withholding taxes, social security payments,
insurance contributions, unemployment taxes or otherwise. Accordingly, the
Participant shall have sole and exclusive responsibility for the payment of all
of the Participant’s (a) federal, state and local income taxes, (b) employment
and disability insurance, and (c) Social Security and other similar taxes, with
respect to any compensation or benefits provided to Participant by the Company.

9. Transferability. This Award is not transferable except as designated by the
Participant by will or by the laws of descent and distribution.

10. Heirs and Successors. If any benefits deliverable to the Participant under
this Agreement have not been delivered at the time of the Participant’s death,
such rights shall be delivered to the Participant’s estate.

11. Administration. The authority to administer and interpret this Agreement
shall be vested in the Company’s Governance and Nominating Committee, and such
Committee shall

 

3



--------------------------------------------------------------------------------

have all the powers with respect to this Agreement as the “Committee” has under
the Plan. Any interpretation of the Agreement by the Governance and Nominating
Committee and any decision made by it with respect to the Agreement is final and
binding on all persons.

12. Adjustment of Award. The number of Restricted Stock Units and Dividend
Equivalent Units and the exercise price and the number of shares subject to the
Option awarded pursuant to this Agreement may be adjusted (subject to the
requirements and limitations of the Code) in accordance with the terms of the
Plan to reflect certain corporate transactions which affect the number, type or
value of the Common Stock, Restricted Stock Units or Dividend Equivalent Units.

13. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Company at its
principal offices, to the Participant at the Participant’s address as last known
by the Company or, in either case, such other address as one party may designate
in writing to the other.

14. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of New York and
applicable federal law.

15. Amendments. The Board of Directors may, at any time, amend or terminate the
Plan, and the Board of Directors may amend this Agreement, provided that no
amendment or termination may, in the absence of written consent to the change by
the affected Participant (or, if the Participant is not then living, the
affected beneficiary), adversely affect the rights of any Participant or
beneficiary under this Agreement prior to the date such amendment or termination
is adopted by the Board of Directors, as the case may be.

16. Award Not Contract of Employment. The Award does not constitute a contract
of employment or continued service, and the grant of the Award will not give the
Participant the right to be retained in the employ or service of the Company or
any Subsidiary, nor any right or claim to any benefit under the Plan or this
Agreement, unless such right or claim has specifically accrued under the terms
of the Plan and this Agreement.

17. Severability. If a provision of this Agreement is held invalid by a court of
competent jurisdiction, the remaining provisions will nonetheless be enforceable
according to their terms. Further, if any provision is held to be overbroad as
written, that provision shall be amended to narrow its application to the extent
necessary to make the provision enforceable according to applicable law and
enforced as amended.

18. Plan Governs. The Award evidenced by this Agreement is granted pursuant to
the Plan, and the Restricted Stock Units, Dividend Equivalent Units, the Option
and this Agreement are in all respects governed by the Plan and subject to all
of the terms and provisions thereof, whether such terms and provisions are
incorporated in this Agreement by reference or are expressly cited.

 

4



--------------------------------------------------------------------------------

19. Code Section 409A Rules.

 

  (a) Compliance. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payments and
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
shall comply with the requirements of Code Section 409A, and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be exempt
from or in compliance with Code Section 409A. 

 

  (b) Separate Payments. Notwithstanding anything in this Agreement to the
contrary, the right to receive installment payments hereunder shall be treated
as a right to receive a series of separate payments in accordance with Code
Section 409A and Final Treasury Regulation Section 1.409A-2(b)(2)(iii). 

 

  (c) Short-Term Deferral. Except as otherwise specifically provided, amounts
payable under this Agreement, other than those expressly payable on a deferred
or installment basis, will be paid as promptly as practicable following the date
they are earned and vested and, in any event, on or prior to March 15 of the
year following the first calendar year in which such amounts are no longer
subject to a substantial risk of forfeiture, as such term is defined in
Section 409A of the Code.

 

  (d) Separation from Service. Notwithstanding anything in this Agreement or
elsewhere to the contrary, a termination of Participant’s service with the Board
of Directors shall not be deemed to have occurred for purposes of any provision
of this Agreement providing for the payment of any amounts or benefits that
constitute “non-qualified deferred compensation” within the meaning of Code
Section 409A upon or following a termination of Participant’s service unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of service” or like terms shall mean
“separation from service” and the date of such separation from service shall be
the “Termination Date” for purposes of any such payment or benefits.

 

  (e) No Designation. In no event may Participant, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement or
otherwise that constitutes a “deferral of compensation” within the meaning of
Code Section 409A.

 

5